PER CURIAM.
We concur in the conclusions reached by Judge Chatfield, which have subsequently been justified by the decision of the Supreme Court in Henry v. A. B. Dick Co., 224 U. S. 1, 32 Sup. Ct. 364, 56 L. Ed. 645. We think, however, that the decree entered went too far in requiring the defendants to account for profits and pay damages on all sales of caps to users of complainant’s machines, unless they showed affirmatively that the caps were not to be used in connection with the licensed machines. The decree is dated July 24, 1909, and patent No. 473,776, in suit, expired April 29, 1909. Before the latter date the defendants have been rightly held to know that all caps sold by them were intended to be used on the complainant’s licensed machines, but after that date, when a large number of complainant's machines had been freed from the license, the defendants could not know whether purchasers intended to use the caps on licensed or unlicensed machines. The burden of proof in the accounting after that date as to sales should be on the complainant.
The decree, as modified, is affirmed.